I join in the judgment reversing the summary judgment rendered in favor of defendants-appellees Allstate Insurance Company and Steve Rogers, its agent. While I agree with the reasoning expressed in the opinion of this court that there is a triable issue of fact concerning Robinson's claim that Rogers, as Allstate's agent, negligently failed to procure a policy of insurance, I would also find that the policy's use of the phrase "a resident of your household" is ambiguous in the context in which it is used, and should therefore be construed strictly against the insurer.
It is undisputed that at the time of the loss plaintiff-appellant Robinson was a resident of the household at 6900 Derby Road, and it is undisputed that the 6900 Derby Road residence was defined in the policy as the "resident premises." Both at the time the policy of insurance was procured and at the time of the loss, Robinson had an insurable interest because she had property located on the premises. Furthermore, neither Robinson's insurable interest nor Allstate's risk changed when her mother, who continued to own the "resident premises," removed to live elsewhere.
The essential risk undertaken by Allstate was the risk of a casualty loss to the property of Alberta Minor and also to the property of any relatives or dependent persons in her care residing in her household. Continued residence in the household was an express condition of continuing coverage with respect to Mrs. *Page 23 
Minor's spouse, relatives, or dependent persons, but was not specified as a condition of continuing coverage of Mrs. Minor, herself.
Because Mrs. Minor continued to own the "resident premises," in my view it is not clear whether the household located at 6900 Derby Road continued to be "her household" could only be taken to mean the premises where Mrs. Minor was then living. In view of the fact that neither Robinson's insurable interest nor Allstate's risk were affected by the fact that Mrs. Minor began living elsewhere, since exactly the same property remained covered for exactly the same risk of loss, it appears to me that a reasonable and plausible interpretation of the policy is that the home at 6900 Derby Road continued to be Mrs. Minor's "household" because she continued to own it, even if she no longer lived there.
Because ambiguous provisions in a policy of insurance must be interpreted strictly against the insurer, I would hold that the casualty loss to Robinson's property located at the insured premises continued to be covered by the policy, notwithstanding the incidental fact that Mrs. Minor had moved out of the house.
I understand that with respect to the issue of the proper construction of the insurance policy I am in the minority — that the other two judges of this court find that the phrase "resident of your household" clearly and unambiguously means that once Mrs. Minor moved out of the house, Robinson no longer qualified. Therefore, the only claim to be tried on remand is the negligent failure to procure insurance claim, with respect to which Judge Grady and I conclude that there is a genuine issue of material fact.